Citation Nr: 0519219	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-23 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD) rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1961 to January 
1991.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.

Service connection is also in effect for the following: pes 
planus with plantar fasciitis, rated as 10 percent disabling; 
hypertension, rated as 10 percent disabling; and excision of 
the thyroglossal duct cyst; polypectomy for sigmoid polyp; 
kidney stones; basal cell carcinoma of the nose; right 
inguinal hernia, postoperative; cholecystectomy; right ear 
hearing loss; lumbar spine degenerative joint and bone 
disease; left hip degenerative changes; right knee 
disability; left knee disability; sinusitis; diverticular 
disease of the colon; and hemorrhoids, for each of which a 
noncompensable rating is now assigned.  These issues are not 
currently on appeal.

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.   

FINDINGS OF FACT

1.  Adequate evidence for resolution of the pending appellate 
issue is now of record.  

2.  Recent evidence of record reflects that the veteran's 
PTSD results in significant occupational impairment and 
severe social impairment.

3.  The veteran's PTSD alone does not now result in total 
occupational and social impairment.



CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2003); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

With regard to the rating for PTSD, the Board would note that 
a number of procedural changes have taken place in the recent 
past which were intended to ensure the protection of a 
veteran's due process.  In this instance, the veteran has 
been provided with Statements of the Case and other documents 
relating the pertinent regulatory provisions, has been 
afforded the requisite clinical testing, and has been given 
the opportunity to provide all other pertinent documentation 
relating to his current complaints with regard to PTSD.  The 
Board is satisfied that all due process requirements 
including within VCAA and applicable judicial mandates have 
been fulfilled and that all due process rights of the veteran 
have been fully protected and addressed as they relate to 
ratings for PTSD. 

Factual Background

According to the evidence of record, in service, while in 
Vietnam the veteran had been a chaplain (July 1967 to July 
1968) with the 26th General Support Group at Quang Tri, as a 
group chaplain; and in base camps at Phu Bai, Quang Tri, and 
Dong Hoa.  

Prior clinical records and evaluative reports including 
occupational evidence and evaluations are in the file for 
comparative purposes.  In summary, the record confirms that 
it took the veteran some time before he would acknowledge 
that he had anything like a PTSD response, and he has been 
reluctant to accept treatment.

Clinical records show that he is now seen by a VA 
psychiatrist and/or a psychologist on a fairly regular basis 
and undergoes counseling.  

Since service, while he has been undergoing treatment and 
evaluations for other problems, numerous notes have been made 
in the VA file that he admitted to anxiety and "bad 
nerves".  As found in one such note dated as late as January 
2000, he admitted to becoming agitated over no good reason; 
but when depressed, took medications and did not want PTSD 
intervention.

In May 2000, he admitted that he thought he probably had PTSD 
but wanted to wait to be evaluated for this closer to his 
actual retirement.

By mid-2001, notations are to the effect that at times, if 
caught unaware, he could become quite emotional in response 
to provocative incidents.  He said he felt he was receiving 
some benefit from Zoloft with regard to taking the edge off 
and allowing for a calmer acceptance of what might unfold.  
At times, conversely, he was not so pleased with the near 
apathetic state that Zoloft could engender.  However, for the 
moment, he planned to stay with it .  His GAF was felt to be 
80 and his PTSD was then thought to be stable. He continued 
taking medications.

In another clinical note, he related an elevator incident 
which had precipitated flashbacks of his service experiences.  
He had been having these since in October 2000 when he had 
been a witness at the VA facility where a veteran got his leg 
caught in the elevator and when the door opened, the leg was 
badly injured.  It was noted that he continued his chaplaincy 
job there at the facility and was holding off evaluations 
until retirement.

In March 2002, he was noted to have good relief with the use 
of Ativan for his anxiety and was not having depression.  He 
had been sleeping and eating all right.  He had been working 
on expanding his private counseling practice.  The examiner 
described him as witty, engaging and articulate.

On VA examination in December 2002, the then 69 year old 
veteran reported his serving in Vietnam as a chaplain and 
identified the locations in which he was stationed.  It was 
noted that he had received the Presidential Citation Bronze 
Star for his actions in connection with ground operations 
against a hostile enemy.  He recalled other trauma when after 
giving communion to soldiers, he would later identify them in 
the morgue.  He was exposed to rocket attacks and mortars on 
numerous occasions.

Since service, he said he had not had inpatient care for his 
PTSD.  He had seen VA care-givers in 1996 for his organic 
problems and had immediately been suspected to have PTSD but 
had deferred care.  However, in October 2002, he had had a 
dissociative episode and flashback at the VA as a result of 
witnessing a veteran getting his leg caught in the elevator 
door.  When the staff was able to get the door open by 
pushing it, he saw the open flesh and badly mangled leg which 
precipitated the flashback.  

On examination, the veteran described having difficulty with 
excessive anxiety, depression, sleep disturbance, flashbacks.  
He had had a good family life and had done well in his work.  
He appeared depressed, apprehensive and somewhat anxious.  
His responses suggested a little problem with concentration 
and attention.  He said that his depression, on a scale of 1-
10, remained at about 8 or 9; he functioned at a 10 without 
medication and 3-4 with it.  Before he took medications, he 
would have 3-4 panic attacks a week.  He still had some sleep 
disturbances and his nightmares almost always had him 
running.  GAF was said to be 80. 

Subsequent clinical assessments are in the file.  He was 
doing well with his private work.


Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2004), which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling. Lower evaluations are 
assignable for less disabling impairment.  Criteria are 
otherwise in effect for evaluations of 30 and 10 percent.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, op. cit.  The Federal 
Circuit has also held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

There is a great deal of cogent and substantial evidence in 
this case upon which to assess the veteran's current social 
and industrial capacities as impacted by his PTSD.  However, 
some of the information must be read through a veil of 
practiced control and his talented protection of himself 
against the ravages of his PTSD.

Parenthetically, the Board would note that in the veteran's 
some 30 years of active service, he executed his 
responsibilities as a chaplain in an admirable manner, rose 
in rank, and although experiencing a myriad of disabilities 
(reflected in his service-connected listing), he was able to 
function well.  Nonetheless, the Board would also note that 
he had horrible combat experiences in Vietnam and was located 
in some fiercely combative locations and situations.

Since service, the record is replete with references to VA 
evaluations wherein his physicians encouraged him to seek 
evaluations and help for his PTSD and he was reluctant to do 
so.  Since service separation, he has continued to performed 
admirably in a continuing chaplaincy roll, and the clinical 
record is quite clear in that he was very reluctant to 
jeopardize his efficacy and credibility in that setting by 
placing any untoward focus on his own PTSD problems as a 
result of service.

Since retirement from serving as chaplain at the VA facility, 
he has been endeavoring to setup a private counseling and 
family practice as a minister.  It is apparent that his own 
needs were taking a back seat to the perceptions of his 
working situation and the requirements for a stable and 
compatible outside appearance.  But his striving for normalcy 
cannot be held against him in seeking to properly evaluated 
his disability.

The veteran has provided concise and descriptive discussion 
of his actual situation in his substantive appeal.  This, 
taken along with the notations in the record, particularly 
before he agreed to get treatment, are helpful in showing the 
real substance of his PTSD.  And just because he happens to 
be well read, articulate and arcane does not mean he does not 
have a serious problem, nor that he should be penalized for 
not complaining about his real situation.  

Certainly, the Board is loathe to penalize him for not only 
adapting to a long and successful military career, but doing 
well in a similar field with VA after discharge, and now, in 
private practice.  In each, he has continued to serve while 
adapting to the escalating exigencies of his own disabilities 
in the most appropriate and dignified manner within his own 
capacities and now acknowledged limitations.  In fact, he did 
not capitulate to the pleas of his fellow professionals to 
get help until an incident in the VA facility rendered him 
completely unable to do otherwise.

As for the objective evaluation of his circumstances, it is 
clear that he had benefited from the use of medications.  
Nonetheless, his anxiety is never less than mid-range and 
often at a 10 out of 10 when not medicated.  He has 
difficulty with excessive anxiety, depression, sleep 
disturbance, and flashbacks.  He is depressed, apprehensive 
and somewhat anxious and this has led to some problems with 
concentration and attention.  

His GAF has admittedly been assessed as high, but when 
compared to the rest of the record, the Board would suggest 
that the veteran had become rather adept at the task of 
overcoming his measurable deficits by remarkable coverup.  In 
this case, GAF is but one factor in an entire clinical 
picture, and it does not appear that the current levels are 
compatible with the degree of functional impairment otherwise 
in attendance.
 
The Board is aware that the criteria of Diagnostic Code 9411 
do not include specific words like "moderate" or "severe," 
but the Board finds that the degree of the veteran's 
disability resembles at least the criteria for a 50 percent 
evaluation because of a restricted affect, mood disturbances, 
and difficulty in establishing social relationships.  

And the Board also notes that the veteran's social impairment 
goes beyond mere "difficulty"; he has been shown to be almost 
completely socially isolated and inclined to avoid situations 
that might trigger unpleasant recollections.  Indeed, the 
Board finds that the veteran is unable to establish and 
maintain effective relationships.  This finding can provide a 
basis for a 70 percent evaluation under Diagnostic Code 9411.  

The Board also finds that there is no need to utilize the 
tenets of Fenderson for staged ratings since the veteran's 
symptoms throughout the appellate period have been relatively 
static in nature.

Rather, the veteran's disability picture falls somewhere 
between that contemplated by a 50 percent evaluation and the 
criteria for a 70 percent evaluation, and after resolving all 
doubt in the veteran's favor, the Board concludes that a 70 
percent evaluation is appropriate for his service-connected 
PTSD.  To that extent, the appeal is granted.


Extraschedular Consideration

Finally, as indicated above, the Board has based its decision 
in this case upon the applicable provisions of the VA's 
Schedule for Rating Disabilities.

The veteran has submitted no evidence showing that his 
service-connected PTSD has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2004), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).''


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


